J-S61001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SMYTHE STORES CONDOMINIUM                            IN THE SUPERIOR COURT OF
ASSOCIATION                                                PENNSYLVANIA

                            Appellee

                       v.

DANA WILLIAMS AND ALL OCCUPANTS

                            Appellants                   No. 2329 EDA 2016


                       Appeal from the Order June 21, 2016
              In the Court of Common Pleas of Philadelphia County
                  Civil Division at No(s): 1769 June Term, 2011


BEFORE: LAZARUS, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED OCTOBER 02, 2017

        Dana Williams appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, striking a deed and denying her

petition to strike a writ of possession, mark a judgment satisfied, and award

sanctions. After careful review, we affirm.

        On June 7, 2011, Appellee Smythe Stores Condominium Association

(“Smythe”) became the owner, following a sheriff’s sale, of property located

at 107 Arch Street, Unit 5B, Philadelphia, Pennsylvania (“Unit”).      Williams

had purchased the Unit in 2000.1               On June 21, 2011, Smythe filed a

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
    The property was foreclosed upon.
J-S61001-17



complaint in ejectment against Williams when she failed to comply with

Smythe’s several requests to vacate the Unit following the sheriff’s sale. On

December 16, 2011, Smythe filed a motion for summary judgment seeking

possession of the property; Williams filed a reply to the motion. On January

5, 2012, the trial court granted summary judgment in favor of Smythe and

against Williams, giving Smythe possession of the Unit.         Prior to Smythe

executing on the judgment for possession, Williams filed for bankruptcy

protection on August 22, 2012, in the United States Bankruptcy Court for

the Eastern District of Pennsylvania (Bankruptcy Court).2

       As part of Williams’ Chapter 133 Plan (“the Plan”) in the Bankruptcy

Court, Smythe agreed to resell Williams the Unit for $50,000. In return for

payments, future condominium fees, and any special assessments, Smythe

agreed to provide Williams with a quitclaim deed to the Unit. In return for

the deed, Williams was also required to pay the costs and taxes necessary to

record the deed. When Williams defaulted under the Plan by failing to pay

condominium fees as well as Olde City Taxes due on the Unit, a lien was

placed on the property.        Ultimately, the parties entered into a stipulation
____________________________________________


2
  That bankruptcy action was dismissed in October 2012 and Williams refiled
for bankruptcy on November 12, 2012.

3
   Chapter 13 is a section of the Bankruptcy Code that provides for
adjustments of debts of an individual with regular income. A Chapter 13
allows a debtor to keep property and pay debts over time, usually three to
five years.    See http://www.paeb.uscourts.gov/bankruptcy-basics (last
visited 8/25/17).



                                           -2-
J-S61001-17



providing for payments and a date certain for recording the deed.            A

relevant provision of the parties’ stipulation stated:

      If any obligation of [Williams] under this Stipulation is alleged to
      . . . not to have been performed, Smythe may send a notice of
      default to [Williams] at [the Unit address], and to her attorney[.]
      Williams shall have 10 days thereafter to cure any default
      specified in the notice. If the default is not cured within that
      10-day period, Smythe may file a certification of default,
      and, unless the court holds to the contrary after objection
      by [Williams], shall be granted relief from the automatic
      stay in this case to pursue any and all of its state-law
      remedies.

Stipulation to Resolve Post-Confirmation Payment Disputes (“Stipulation”),

6/5/15 (emphasis added).       Williams lost the quitclaim deed and Smythe

provided her with a replacement deed; the parties extended the deadline to

file the deed to October 30, 2015. On November 12, 2015, Smythe filed a

certification of default in the Bankruptcy Court when Williams had failed to

comply with the Stipulation that she pay taxes on the Unit and record the

deed. Williams had also not paid any condominium fees since August 2015.

On December 10, 2015, the trial court entered an order granting Smythe

relief from the automatic stay, and permitting it to proceed with state court

remedies to gain possession of the Unit.

      On December 15, 2015, Smythe filed for a writ of possession in the

instant ejectment action in the trial court. On December 15, 2015, Williams

attempted to record the deed.       On January 20, 2016, Williams filed an

emergency motion/petition to strike the writ of possession, mark the

judgment as satisfied, and award sanctions. On January 22, 2016, the trial


                                      -3-
J-S61001-17



court granted Williams’ emergency petition and stayed execution of the writ

of possession pending resolution of the petition to strike.4            On June 24,

2016, the trial court denied Williams’ motion/petition and struck the

December 23, 2015 deed. On June 28, 2016, Smythe filed for reissuance of

a writ of possession on the Unit.5 On July 18, 2016, Williams filed a notice

of appeal from the trial court’s order and a simultaneous emergency petition

to stay the writ of possession pending appeal.           The trial court denied the

stay.         On   appeal,   Williams   presents   the   following   issues   for   our

consideration:

        (1)    Was an express restriction on the Deed in question,
               specifically, an express restriction in validating said Deed if
               it was not filed by a certain date?

        (2)    Was any express restriction placed on the Deed in question
               properly executed and compliant with the laws of the
               Commonwealth of Pennsylvania?

        (3)    Did the Federal Bankruptcy Court have the intention and
               authority to place, or allow to be placed, an express
               restriction on the Deed in question?

        (4)    Did the execution or filing of the Deed in question
               necessarily invalidate the Plaintiff’s Judgment of Possession
               [d]ocketed January 24, 2012?

Appellant’s Brief, at 4-5.


____________________________________________


4
 As of February 2016, an amount in excess of $37,000 was due and owing
on the Unit.

5
 Smythe had filed several praecipes to issue and reissue the writ over the
years.



                                           -4-
J-S61001-17



      The standard of review for the denial of a petition to strike a judgment

is whether the trial court manifestly abused its discretion or committed an

error of law   Alt. Nat. Tr., LLC v. Stivala Investments, Inc., 922 A.2d
919 (Pa. Super. 2007).     An abuse of discretion is not merely an error in

judgment; rather, it occurs when the law is overridden or misapplied, or

when the judgment is manifestly unreasonable or the result of partiality,

prejudice, bias or ill-will. Castings Condo. Ass’n. Inc. v. Klein, 663 A.2d
220 (Pa. Super. 1995).

      Williams contends that failure to record the deed is not a violation of

an express restriction affecting the validity of the deed.    Smythe, on the

other hand, argues that the requirement that the deed had to be filed by a

date certain is a condition precedent under the parties’ Stipulation and,

because the condition was not fulfilled, it renders the deed void.

      “It is well-established that parties, by stipulation, may bind themselves

on any matter except those affecting jurisdiction and the prerogatives of the

court.”   Cobbs v. Allied Chem. Corp., 661 A.2d 1375, 1377 (Pa. Super.

1995) (citing Longenecker v Matway, 462 A.2d 261, 263 (Pa. Super.

1983).     When interpreting a stipulation, courts apply the rules for

construction of contracts “with the primary focus on ascertaining and giving

effect to the intention of the parties.” Id. (citing Tyler v. King, 496 A.2d
16, 21 (Pa. Super. 1985)). Like a contract, in construing a stipulation “[t]he

court will adopt an interpretation that is most reasonable and probable

bearing in mind the objects which the parties intended to accomplish

                                     -5-
J-S61001-17



through the agreement.”          Wrenfield Homeowners Ass’n v. DeYoung,

600 A.2d 960, 963 (Pa. Super. 1991) (citation omitted).

       Here, Williams clearly did not fulfill her obligations under the

Stipulation to pay Olde City Taxes and condominium fees on the Unit and file

the deed by the extended deadline of October 30, 2015.            Accordingly,

Smythe was permitted to file a certificate of default, be relieved from the

automatic stay, and proceed to execute his judgment of possession in the

trial court. We see no error of law or abuse of discretion in the trial court’s

decision. Alt. Nat. Tr., LLC, supra.6

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/2/2017
____________________________________________


6
   We also note that a writ of possession is the legal means for executing on
a judgment of possession. Pa.R.C.P. 3160. Here, the trial court correctly
found that Smythe owned the property pursuant to a valid sheriff’s deed
executed on November 5, 2010. Accordingly, the court granted summary
judgment in its favor and against Williams in the underlying ejectment action
and entered judgment for possession of the Unit on January 24, 2012.
Williams never filed an appeal from that final order. Denial of a petition to
set aside a writ of possession is warranted when there is a valid, unappealed
underlying judgment of possession. Johnson v. Martofel, 797 A.2d 943
(Pa. Super. 2002). Here, there is a valid, unappealed underlying judgment
of possession in favor of Smythe that Williams never appealed. Therefore,
the court correctly denied her petition to set aside the writ. Id.



                                           -6-